Goolsby, Judge
(concurring):
I concur in the majority’s conclusion that there is evidence to support the finding made by the trial judge that the hospital rendered the medical services to Jason during his hospitalization. I would not reach, however, the issue of reasonableness of the cost of the services provided Jason since the issue, assuming Bulsa raised it, was not addressed by the trial judge and no motion was made by Bulsa requesting the trial judge to address it. Talley v. South Carolina Higher Education Tuition Grants Committee, 289 S.C. 483, 347 S.E. (2d) 99 91987); see Rental Uniform Service of Greenville, South Carolina, Inc. v. K & M Tool and Die, Inc., 292 S.C. 571, 357 S.E. (2d) 722 (Ct. App. 1987) (the Court of Appeals will not address a question not raised in and passed on by the trial court).